Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16023415 filed on March 10, 2021.
Claims 1-20 are currently pending and have been examined. Claims 1 and 11 are independent claims, the remaining claims depend, directly or indirectly, on claims 1 and 11. Claims 1-2 and 4-11 have been amended. No new claims have been added and no claims have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Not in the Specification
Independent Claim 1 and Dependent Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent Claim 1, line 17 and Independent Claim 11, line 14 recite “… a pop-up notification on the display interface …” The limitation “… a pop-up notification on the display interface …” only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitation. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)). 


Lack of Algorithm
Independent Claim 11 and Dependent Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent Claim 11, line 4 recites “listening for a Bluetooth Low Energy (BLE) signal …”; line 9 recites “identifying a specific ATM …”; lines 12-13 recites “… triggering the application”; line 14 recites “… providing a pop-up notification …”; page 5, line 1 recites “requesting, via the application, …”; page 5, line 3 recites “initiating, upon determining …”; page 5, line 5 recites “receiving at least one card token …”; page 5, line 7 recites “sending the at least one card …”; page 5, line 9 recites “receiving a card type …”; page 5, line 11 recites “automatically presenting the card type …”; page 5, line 13 recites “receiving a selection of one of the card types …”; and page 5, line 15 recites “activating the at least one card token …”; However, the specification does not provide details on what the limitation, “listening, identifying, triggering, providing, requesting, initiating, receiving, sending, automatically presenting, and activating”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “listening, identifying, triggering, providing, requesting, initiating, receiving, sending, automatically presenting, and activating” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Hybrid Claim
Dependent Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent Claim 5 is the mobile device of claim 1, yet recites the steps of “receiving authentication information from the customer.” This is a device claim including a method step not tied to claimed structure. “This court has held that reciting both an apparatus and a method of using that apparatus renders a claim indefinite under section 112, paragraph 2.” See IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005) (citing Ex parte Lyell, 17 U.S.P.Q.2d 1548 (B.P.A.I. 1990)). (Rembrandt)
Dependent Claim 6 is the mobile device of claim 5 that is a product claim that includes actions performed by a person, as it recites “… a biometric input from the customer.” This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “individuals.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)
Dependent Claim 7 is the mobile device of claim 1 that is a product claim that includes actions performed by a person, as it recites “… the customer selects from multiple card instruments ...” This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “individuals.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.











Independent Claims 1 and 11, and Dependent Claims 2-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaraguruparan et al (US 20160328698 Al) hereinafter Kumara, in view of Laracey (US 20160239818 Al) hereinafter Laracey, in view of Arora et al (US 20200005263Al) hereinafter Arora, and in further view of Furey et al (US 20180114222 Al) hereinafter Furey. 


Independent Claims 1 and 11

Kumara discloses a mobile device comprising:
(See Kumara, [0129])
a memory component that stores customer data; 
(See Kumara, [0129]) 
an application that executes on the mobile device that accesses a digital wallet application; 
(See Kumara, [0129])
a display interface that receives customer input and generates display data; and 
(See Kumara, [0129])

a microprocessor, coupled to the memory component, the display and the application, wherein the microprocessor is configured to perform the steps of:
(See Kumara, [0129])
responsive to the signal, providing a pop-up notification on the display interface to a customer that the identified ATM is within the predetermined proximity; 
(See Kumar, [0092]) 
requesting, via the application, one or more card instruments from the digital wallet application; 
(See Kumara, [0031])
receiving a selection of one of the card types for the at least one card token from the customer; and 
(See Kumara, [0032], [0041], [0049], [0103],)

Kumara does not teach, however, Laracy teaches initiating, upon determining that a card instrument does not exist, a set-up process for adding one or more card instruments to the digital wallet application; 
(See Laracey, [0017])
receiving a card type and a graphic, associated with the specific card data for each of the at least one card token; 
(See Laracey, [0049])
automatically presenting the card type and graphic for the at least one card token on the display interface; 
(See Laracey, [0044])
Laracey teaches creating digital wallets for users. It would have been obvious to one of ordinary skill in the art to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumara, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because the invention would have a means by which a digital wallet could be set up for users not currently having a digital wallet set up or created so as to not have to carry cash and more easily and efficiently conduct remote transactions utilizing ATMs.

Kumara and Laracey do not teach, however, Arora teaches responsive to hearing the BLE signal for the specific ATM, triggering the application to activate; 
(See Arora, [0046])

receiving at least one card token and related information for a card instrument that is eligible to interact with the ATM; 
(See Arora, [0020])

sending the at least one card token to a business service platform to match the token with specific card data; 
(See Arora, [0037] and [0025]) 

activating of the at least one card token for interaction with the ATM, wherein the activation includes authentication of the customer. 
(See Arora, [0025])
Arora teaches frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application, as in Arora, and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumara, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because there is a recognized need to improve and enhance the traditional approaches to banking with ATMs, and to include banking with digital currency through wallets, to better satisfy user needs and/or to enhance security capabilities and convenience to the user by minimizing physical contact with the ATM.

Kumara, Laracey, and Arora do not teach, however, Furey teaches listening for a Bluetooth Low Energy (BLE) signal transmitted from a beacon associated with an ATM, the signal comprising a universally unique identifier and major and minor values representing numbers assigned to the beacon to facilitate beacon identification with greater accuracy, and the signal indicating that the mobile device is within a predetermined proximity to the ATM; 
(See Furey, [0071] and [0073]) 

identifying a specific ATM based on the microprocessor hearing the BLE signal for
that specific ATM comprising the unique identifier and major and minor values for that specific ATM;
(See Furey, [0072] and [0078]) 
Furey teaches interaction among an entity, an entity’s mobile device, one or more Automated Teller Machines (ATMs), an associated beacon generator, and a support computing system. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include interaction among an entity, an entity’s mobile device, one or more Automated Teller Machines (ATMs), an associated beacon generator, and a support computing system, as in Furey; to include the frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application, as in Arora; and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumara, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to use the beacon information, including the UUID and the major and minor values, to better identify the location of the ATM, and using the minor value to identify the actual ATM itself sending the beacon information. This provides for quick and reliable identification of the closest ATM to the potential user of the ATM.

Dependent Claims 2 and 12
Kumara, Laracey, Arora, and Furey disclose the limitation of Independent Claim 1.
Kumara, Laracey, and Arora, do not teach, however, Furey teaches the mobile device of claim 1, wherein the beacon comprises a Bluetooth Low energy beacon. 
(See Furey, [0071])
Furey teaches interaction among an entity, an entity’s mobile device, one or more Automated Teller Machines (ATMs), an associated beacon generator, and a support computing system. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include interaction among an entity, an entity’s mobile device, one or more Automated Teller Machines (ATMs), an associated beacon generator, and a support computing system, as in Furey; to include the frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application, as in Arora; and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumara, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to use the beacon information, including the UUID and the major and minor values, to better identify the location of the ATM, and using the minor value to identify the actual ATM itself sending the beacon information. This provides for quick and reliable identification of the closest ATM to the potential user of the ATM.

Dependent Claims 3 and 13
Kumara, Laracey, Arora, and Furey disclose the limitation of Independent Claim 1.
Kumara, Laracey, and Arora, do not teach, however, Furey teaches the mobile device of claim 1, wherein the signal comprises a universally unique identifier (UUID) and major and minor values. 
(See Furey, [0072])
Furey teaches interaction among an entity, an entity’s mobile device, one or more Automated Teller Machines (ATMs), an associated beacon generator, and a support computing system. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include interaction among an entity, an entity’s mobile device, one or more Automated Teller Machines (ATMs), an associated beacon generator, and a support computing system, as in Furey; to include the frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application, as in Arora; and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumara, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to use the beacon information, including the UUID and the major and minor values, to better identify the location of the ATM, and using the minor value to identify the actual ATM itself sending the beacon information. This provides for quick and reliable identification of the closest ATM to the potential user of the ATM.

Dependent Claims 4 and 14
Kumara, Laracey, Arora, and Furey disclose the limitation of Independent Claim 1.
Laracey, Arora, and Furey do not teach, however, Kumara teaches the mobile device of claim 1, wherein the at least one card instrument comprises a debit card.
(See Kumara, [0190])

Dependent Claims 5 and 15
Kumara, Laracey, Arora, and Furey disclose the limitation of Independent Claim 1.
Kumara, Laracey, and Arora do not teach, however, Furey teaches the mobile device of claim 1, wherein the microprocessor is further configured to perform the step of: receiving authentication information from the customer. 
(See Furey, [0063])
Furey teaches interaction among an entity, an entity’s mobile device, one or more Automated Teller Machines (ATMs), an associated beacon generator, and a support computing system. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include interaction among an entity, an entity’s mobile device, one or more Automated Teller Machines (ATMs), an associated beacon generator, and a support computing system, as in Furey; to include the frictionless automated teller machine (ATM) computing system including an ATM, an authentication server, a beacon device, and a mobile device running a mobile application, as in Arora; and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumara, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because authentication before obtaining sensitive payment information and for the process of establishing a wallet account if none exists would ensure the correct user was using the ATM to access sensitive payment information and to set up and/or access only their financial and/or wallet accounts.

Dependent Claims 6 and 16
Kumara, Laracey, Arora, and Furey disclose the limitation of Independent Claim 1 and Dependent Claim 5.
Kumara, Laracey, and Furey do not teach, however, Arora teaches the mobile device of claim 5, wherein the authentication information comprises a biometric input from the customer. 
(See Arora, [0048])
Arora teaches that facial biometric information being included in the authentication information that is obtained from the user. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a biometric authentication step, as in Arora; to include the interaction among an entity, an entity’s mobile device, one or more Automated Teller Machines (ATMs), an associated beacon generator, and a support computing system, as in Furey; and to include the need for creating digital wallets for users, as in Laracey, to improve and/or enhance the technology for generating a location dependent alert in a mobile device of a user, as in Kumara, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because biometric facial information included in the authentication before obtaining sensitive payment information and for the process of establishing a wallet account if none exists would ensure the correct user was using the ATM to access sensitive payment information and to set up and/or access only their wallet accounts.

Dependent Claims 7 and 17
Kumara, Laracey, Arora, and Furey disclose the limitation of Independent Claim 1.
Laracey, Arora, and Furey do not teach, however, Kumara teaches the mobile device of claim 1, wherein the customer selects from multiple card instruments displayed on the display interface. 
(See Kumara, [0029] and [0031])

Dependent Claims 8 and 18
Kumara, Laracey, Arora, and Furey disclose the limitation of Independent Claim 1.
Laracey, Arora, and Furey do not teach, however, Kumara teaches the mobile device of claim 1, wherein the digital wallet application stores additional payment instruments. 
(See Kumara, [0029]-[0031])

Dependent Claims 9 and 19
Kumara, Laracey, Arora, and Furey disclose the limitation of Independent Claim 1.
Laracey, Arora, and Furey do not teach, however, Kumara teaches the mobile device of claim 1, wherein the digital wallet makes an authorization request to the ATM. 
(See Kumara, [0067] and [0174])

Dependent Claims 10 and 20
Kumara, Laracey, Arora, and Furey disclose the limitation of Independent Claim 1 and Dependent Claim 9.
Laracey, Arora, and Furey do not teach, however, Kumara teaches the mobile device of claim 9, wherein the ATM authorizes the interaction. 
(See Kumara, [0152] and [0174])




Response to Arguments





























The following is a non-final Office Action in response to a request for continued examination for application number 16023415 filed on March 10, 2021.
Claims 1-20 are currently pending and have been examined. Claims 1 and 11 are independent claims, the remaining claims depend, directly or indirectly, on claims 1 and 11. Claims 1-2 and 4-11 have been amended. No new claims have been added and no claims have been canceled.






The claim objections in 3.a. of the Final Rejection Office Action dated December 18, 2020, are hereby withdrawn. Applicant has satisfactorily amended to correct the claim objections in 3.a. identified in the same Non-final Office Action dated December 18, 2020.
In the context of 35 U.S.C. 103, the Applicant has made significant amendments to claim 1, and similarly to claim 11, in an effort to advance prosecution. Amended claim 1, and similarly claim 11, now recite “A mobile device comprising: … a microprocessor, coupled to the memory component, the display and the application, wherein the microprocessor is configured to perform the steps of: listening for a Bluetooth Low Energy (BLE) signal transmitted from a beacon associated with an ATM, the signal comprising a universally unique identifier and major and minor values representing numbers assigned to the beacon to facilitate beacon identification with greater accuracy, and the signal indicating that the mobile device is within a predetermined proximity to the ATM; identifying a specific A TM based on the microprocessor hearing the BLE signal for that specific ATM comprising the unique identifier and major and minor values for that specific ATM; responsive to hearing the BLE signal for the specific ATM, triggering the application to activate; responsive to the signal, providing a pop-up notification on the display interface to a customer that the identified ATM is within the predetermined proximity; …”
Examiner has considered these arguments and is not persuaded. Examiner argues that Applicant recitation of the limitation of “a pop-up notification on the display interface” is not supported in the specification as a pop-up notification, but as “a notification to a customer that an ATM is within the predetermined proximity; …” as in specification [0004] and [0006], and as “a notification to the customer” in specification [0035]. Therefore, “… the alert can be presented in the form of a notification produced in the mobile operating system of the mobile device (201). The notification may cause an audio clip being played on the user interface (205) of the mobile device (201), a period of vibration of the mobile device (201), and/or the presentation of a notification icon and/or a message on the screen of the mobile device (201)” as in Kumara [0092] teaches “a pop-up notification on the display interface” as being claimed. Therefore, the Applicant argument is not persuasive.
Examiner continues to argue Arora in [0046] teaches “… responsive to hearing the BLE signal for the specific ATM,…” as “… communication between the mobile device 340 and the authentication server 130 may also be triggered in response to the mobile application 345 identifying the beacon 315.” Examiner argues that by identifying the beacon, the BLE signal for the specific ATM has been heard and/or listened for. Therefore, the Applicant argument is not persuasive.
In any event, as US Patent Application Publication No. 20180114222 A1 to Furey is being applied to the newly amended subject matter (See 35 U.S.C. § 103 Analysis above) for Independent Claim 1, and similarly Independent Claim 11, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claims 1 and 11 are not patentable. Independent Claims 1 and 11 stand rejected under 35 U.S.C § 103 in the analysis above, and are therefore, not patentable in view of Furey, with [0071]-[0073] and [0078] now applying to the applicable sections for Independent Claim 1, and similarly Independent Claim 11. Therefore, Independent Claim 1, and similarly Independent Claim 11, stand rejected under 35 U.S.C § 103 in the analysis above, and is therefore, not patentable.
Therefore, the amended Independent Claims 1 and 11 stand rejected under 35 U.S.C. § 103. Dependent Claims 2-10, which depend on Independent Claim 1, stand rejected under 35 U.S.C. § 103; and Dependent Claims 12-20, which depend on Independent Claim 11, stand rejected under 35 U.S.C. § 103.

Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Joshi et al (U. S. Patent Application Publication No. 20160342979 A1) – Systems and Methods for Transaction Authentication Using Dynamic Wireless Beacon Devices
Joshi recites systems, methods, and computer-readable media are pro-vided for authenticating transactions. An example second method includes steps performed by a user device, comprising displaying a user interface requesting information related to the transaction and receiving input comprising the information, polling, by the user device, for one or more wireless beacon devices and determining one or more identifiers associated with the wireless beacon devices, transmitting the one or more iden-tifiers to a service provider device, and receiving informa-tion authorizing or declining the transaction. Joshi was not used as it does not teach a unique universal identifier (UUID) and major and minor values for that specific ATM.















Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698